DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 1-20 is/are pending. 
Claim(s) 1 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120is acknowledged.  The prior-filed application is U.S. Application No. 14/770831 (filed on 12/4/2015).

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, for the foreign priority, of Chinese Patent Application No. 201310064095.9 (filed on 2/28/2013), was received in the parent Application No. 14/770,831.

Information Disclosure Statement
No information disclosure statement has been filed in the present application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," “The present invention discloses,” etc.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim Rejections - 35 USC § 102 and 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buehler et al. (U.S. Pub. No. 2005/0193901) (hereinafter “Buehler”) in view of Mak (U.S. Pat. No. 4,919,950) (hereinafter “Mak”).


Regarding claim 1, Buehler teaches a programmable controlled intelligent cooking machine, (Fig. 1 - - intelligent cooking machine with a cooking receptacle device is used)

comprising a housing and a…arranged inside of the housing, (Fig. 1 - - housing contains cooking receptacle inside intelligent cooking machine)

an electromagnetic heating coil, an electromagnetic heating controlling device, (Para. 190 - - heating elements surround the cooking receptacle)

a…rotating device, a…working position controlling device, a…lid and a…lid controlling device, (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 198 - - lid can be controlled by controlling device)

an automatic ingredient feeding device, an automatic accessory ingredient adding device and an electrical control device; (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking; Para. 139 - - control system supervises and commands all tasks)

the electromagnetic heating coil winds around the external wall of the…and heat the…under the control of the electromagnetic heating controlling device; the…rotating device is connected with the…so as to control the…to rotate on the axis of the…to cook; (Para. 190 - - heating elements surround the cooking receptacle; Para. 169 - - cooking receptacle can be rotated by controlling device)

the…working position controlling device is used for securing the…and controlling the…to turn by different rotation angles, so as to drive the…to turn to corresponding working position to perform corresponding operation; (Para. 169 - - cooking receptacle can be rotated by controlling device)

the electrical control device is adapted for receiving preset recipe command and sending corresponding control command according to the recipe command; (Para. 439 - - recipe or cooking control programs are used)

the…rotating device, the…working position controlling device, the…lid controlling device, the electromagnetic heating controlling device, the automatic ingredient feeding device and the automatic accessory ingredient adding device are connected with the electrical control device respectively, and perform corresponding operation according to the received control command, thereby achieving full-automatic cooking. (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking; Para. 139 - - control system supervises and commands all tasks)


But Buehler does not explicitly teach wok

However, Mak teaches wok (Fig. 1 - - wok 24 is used)

Buehler and Mak are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain automated means for intelligent cooking machines. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Buehler, by incorporating the above limitation(s) as taught by Mak.

One of ordinary skill in the art would have been motivated to do this modification in order to cook oriental or Chinese cuisine, as suggested by Mak (Col. 4 Lines 21-25).



Regarding claim 2, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok working position controlling device is adapted for driving the wok to turn to a cooking working position and enabling the opening of the wok to face the wok lid; the wok lid controlling device is adapted for pulling or pushing the wok lid according to the control command of the electrical control device, such that the opening of the wok, which is turned to face the wok lid by means of the wok working position controlling device, can be opened or closed by the wok lid. (Para. 198 - - lid can be controlled by controlling device)



Regarding claim 3, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok working position controlling device comprises a working position sub-controlling system, a motor, a main shaft and a wok frame; (Para. 226 - - controlling device has motor; Fig. 1 - - controlling device has main shaft and frame)

the motor is electrically connected with the working position sub-controlling system and works under the control of the working position sub-controlling system, (Para. 226 - - controlling device has motor; Fig. 1 - - controlling device has main shaft and frame)

the wok frame is used for securing the wok and is hold in the housing of the intelligent cooking machine by the main shaft, (Fig. 1 - - frame secures cooking receptacle which in turn is held by shaft)

wherein the main shaft is connected at one end to the motor and thus rotates under the control of the motor, thereby driving the wok frame and the wok to rotate and realizing 360-degree rotation. (Para. 169 - - cooking receptacle can be rotated by controlling device)



Regarding claim 4, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok working position controlling device further comprises a position controlling detector, the position controlling detector is adapted for detecting the rotate angle of the wok frame and the wok so as to make sure they do rotate to the precise working position, and for sending the detected data to the working position sub- controlling system; the working position sub-controlling system is connected with the electrical control device to receive various control commands, so as to send control signals to the motor to drive the main shaft to rotate on the basis of various control commands and data detected by the position controlling detector, and thus drive the wok frame and the wok to rotate to corresponding working position to perform corresponding operation. (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 226 - - controlling device has motor)



Regarding claim 5, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok frame is adapted for driving the wok to turn to each working position, and making the wok face towards each corresponding device so as to perform corresponding automatic cooking operations. (Para. 169 - - cooking receptacle can be rotated by controlling device)



Regarding claim 6, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the programmable controlled intelligent cooking machine is provided with five working positions, i.e. a major ingredient feeding working position, a cooking working position, a dish discharging working position, a wok washing working position and a waste water draining working position; the wok frame is adapted for driving the wok to turn to each working position, and making the wok face towards each corresponding device so as to perform corresponding automatic cooking operations such as ingredient feeding, cooking, dish discharging, wok washing and waste water draining ; all operations, except for dish discharging operation, have to be performed only after the wok has rotated to corresponding working positions. (Para. 139 - - control system supervises and commands all tasks)



Regarding claim 7, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok lid controlling device comprises a wok lid sub-controlling system and a wok lid push-pull component fixedly connected with the wok lid; the wok lid sub-controlling system is connected with the electrical control device, so as to receive control command of opening or closing the wok lid and control the wok lid push-pull component to pull or push the wok lid, whereby realizing the opening and closing of the wok lid; the wok lid controlling device is arranged inside of the housing of the intelligent cooking machine and on the side wall right of the wok, with the wok lid at a position having a 45-55 degrees angle to the wok at the original position; the original position is a vertical position perpendicular to the horizontal plane. (Para. 198 - - lid can be controlled by controlling device; Para. 489 - - control system can control to a degree of rotation as required to access dish)


Regarding claim 8, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the electromagnetic heating controlling device comprises an electromagnetic sub-controlling system, a wok temperature detector and a high frequency driving source; the high frequency driving source is connected with the electromagnetic heating coil, the electromagnetic sub-controlling system is connected with the electrical control device, so as to receive heating control command and control heating time and current intensity of the of the electromagnetic heating coils according to the data detected by the wok temperature detector , thereby control the heating time and heating temperature for the wok. (Para. 190 - - heating elements surround the cooking receptacle; Para. 260 - - temperature sensor measures the temperature; Para. 174 - - electric power is connected to heat transfer medium source)



Regarding claim 9, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok rotating device comprises a rotating sub-controlling system, a motor and a rotating shaft; the rotating shaft is fixedly connected at one end to the lower part of the wok and is connected at another end to the motor, the rotating shaft is rotated under the control of the motor, thereby driving the wok to rotate and realizing 360-degree rotation; the motor is electrically connected with the rotating sub- controlling system and works under the control of the rotating sub-controlling system, the rotating sub-controlling system is connected with the electrical control device so as to receive rotating control command, and send control signals on the basis of the control commands, thereby making the wok perform various rotation motions and controlling the rotation direction and speed of the wok; wherein a plurality of stirring pieces are arranged on the internal wall of the wok so as to achieve stir frying effects like tossing the pan when the wok rotates and cooks. (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 226 - - controlling device has motor; Para. 209 - - stirring attachment can be used)



Regarding claim 10, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the automatic ingredient feeding device is adapted for receiving a standard package box with a plurality of compartments stocked with ingredients; the ingredients comprise major ingredients and accessory ingredients, the major ingredients and accessory ingredients are stocked respectively in individual compartments of the standard package box according to various cooking matching requirements; the automatic ingredient feeding device is adapted for providing major ingredients and accessory ingredients stocked in respective compartments of the standard package box according to a preset feeding sequence in the received corresponding control command; wherein the combinations of feeding sequence for each Chinese dish can change. (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking; Para. 360 - - seasoning is added as necessary)



Regarding claim 11, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the automatic ingredient feeding device is arranged right above the wok, the automatic ingredient feeding device comprises an ingredient feeding sub-controlling system, an ingredient receiving component, a releasing component and an ingredient feeding guide groove; the ingredient feeding sub-controlling system is connected with the electrical control device so as to receive major ingredient feeding control command, the ingredient receiving component and releasing component are used for receiving standard packaged ingredient and releasing the received ingredient to the wok along the ingredient feeding guide groove under the control of the ingredient feeding sub-controlling system. (Para. 139 - - control system supervises and commands all tasks)



Regarding claim 12, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the program control releasing of the accessory ingredients of the automatic accessory ingredient adding device is realized by standard liquid package and the pumping device; the automatic accessory ingredient adding device is adapted for pumping and releasing a predetermined amount of accessory ingredients at a predetermined time in a predetermined sequence according to the preset recipe program. (Para. 439 - - recipe or cooking control programs are used)



Regarding claim 13, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the automatic accessory ingredient adding device comprises an ingredient adding sub-controlling system, an accessory ingredient pumping component and an accessory ingredient conduction pipe; the ingredient adding sub- controlling system is connected with the electrical control device so as to receive control command of adding accessory ingredient, the wok lid is provided with an opening for connecting the accessory ingredient conduction pipe, the accessory ingredient pumping component is connected with a plurality of accessory ingredient storage devices which store various liquid accessory ingredients, and pumps out an appropriate amount of the corresponding accessory ingredient and adds it into the wok via the accessory ingredient conduction pipe under the control of the ingredient adding sub-controlling system. (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking)



Regarding claim 14, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the programmable controlled intelligent cooking machine is adapted for running a recipe program programmed with any general recipe commands, interpreting the recipe program according to the command sequence and executing the corresponding cooking operations according to each command, thereby achieving full- automatic cooking. (Para. 439 - - recipe or cooking control programs are used)



Regarding claim 15, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the programmable controlled intelligent cooking machine is a general-purpose programmable controlled Chinese dish cooking machine, which is adapted for automatically completing Chinese dish cooking process according to the recipe program programmed on the basis of vmmdal.0 general recipe commands; the programmable controlled intelligent cooking machine is adapted for interpreting the recipe program according to the command sequence, and the recipe program programmed on the basis of the program specification runs by pipelined single task. (Para. 439 - - recipe or cooking control programs are used)



Regarding claim 16, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches an automatic dish discharging device connected with the electrical control device; wherein the programmable controlled intelligent cooking machine sets a uniform dish discharging command, and triggers the dish discharging command according to the operation of the operator so as to control the automatic dish discharging device to convey the dish plate to a best position for dish discharging, and then the wok working position controlling device is controlled to rotate the wok to a dish discharging station so as to pour the roasted vegetables onto the dish plate. (Para. 494 - - dish and food transfer area is where finished dish is provided)



Regarding claim 17, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the automatic dish discharging device comprises a dish discharging sub-controlling system, a tray, a tray conveying component and a dish discharging component, wherein the tray is used for carrying the dish plate, the dish discharging sub-controlling system is connected with the electrical control device, so as to receive dish discharging control command and control the tray conveying component and the dish discharging component to work, thereby finishing the dish discharging operation. (Para. 494 - - dish and food transfer area is where finished dish is provided)



Regarding claim 18, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches an automatic wok washing device connected with the electrical control device; wherein the programmable controlled intelligent cooking machine sets a uniform wok washing command, and triggers the wok washing command according to the operation of the operator so as to control the wok working position controlling device rotate the wok to a wok washing working position; the automatic wok washing device is controlled to infuse water, cleaning solution into the wok and stretches out the wok brush, and the wok rotating device is controlled to rotate the wok so as to cooperate with the wok brush to wash the internal wall of the wok, and after the wok is washed, the automatic wok washing device is controlled to retract the wok brush, and then the wok working position controlling device is controlled to rotate the wok to a water draining working position so as to pour the waste water into the reception basin. (Para. 127 - - cleaning system has brushes; 414 - - tool and dishware can be cleaned in cleaning system)



Regarding claim 19, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the automatic wok washing device comprises a wok washing sub-controlling system, a water infusing component, a wok brush stretching and retracting component, a rotatable wok washing component and a waste water draining component; the wok washing sub-controlling system is connected with the electrical control device so as to receive wok washing control command and control the water infusing component, the wok brush stretching and retracting component, the rotatable wok washing component and the waste water draining component to work, whereby finishing the wok washing operation. (Para. 127 - - cleaning system has brushes; 414 - - tool and dishware can be cleaned in cleaning system)



Regarding claim 20, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches a human-computer interface connected with the electrical control device and/or comprises a network interface, wherein users may directly input recipe command via the human-computer interface, or directly call the recipe program stored in the cooking machine, and/or input recipe program via the network interface. (Para. 465 - - user can input ingredients and recipe is directly called from the cooking machine)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119